DETAILED ACTION
Claims 1-6, 8-16 and 18-20 are pending in the Instant Application.
Claims 1-6, 8-16 and 18-20  are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 9, 11-15 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood, United States Patent No. 7,013,299 in view of HENDERSON, (”Henderson”), United States Patent Application Publication No. 2015/0066851.


As per claim 1, Sherwood discloses a system, comprising: 
at least one data processor ([Col 4, lines 59-65] wherein a computer database is described, which has a processor); and 
at least one memory storing instructions ([Col 4, lines 59-65] wherein a computer database is described, which has a memory) which, when executed by the at least one data processor, result in operations comprising: 
receiving, at a search engine, an indication that a first data object was created ([Col 5, lines 49-65] wherein the first data object being created is the creation of the new data entry after a name change);
 in response to receiving the indication, fetching, by the search engine, metadata associated with the first data object, the metadata including a description of the first data object and a binding expression including relational information between the first data object and at least one other data object ([Col 6, lines 7-13] wherein in response to receiving the indication of a new entry (first data object), the metadata associated with the first data object, the previous name, is fetched, and the association with the previous entry is determined as noted in [Col 6, lines 19-29], wherein the association is the binding expression in Sherwood); 
storing, in response to the fetching, the metadata and the first data object in an index of the search engine, the index associated with the first data object ([Col 6, lines 19-28] wherein the index associated is the association that links the previous data entry stored in the “historical database” to the new entry with the new name in the “current database”); 
receiving, by the search engine, a search phrase ([Col 6, lines 59-65]-[Col 7, lines 1-5] wherein a search query from a user is received); and 
generating, by the search engine and based on the relational information retrieved from the index, a search result including the first data object associated with the index and at the at least one other data object obtained based on the metadata ([Col 7, lines 11-46] wherein search results information is generated including relational information retrieved from the index and updated information), but does not disclose wherein the binding expression enables the data from the at least one other data object to be included into the first data object; adding, in response to the fetching and based on the relational information, data from the at least one other data object to the first data object; the first data object including the added data from the at least one other data object. However, Henderson teaches wherein the binding expression enables the data from the at least one other data object to be included into the first data object ([0211] wherein a Relation binds two Entities and, [0230]-[0231] wherein the “Substitution Relationship” is recognized as the binding expression that binds one version of a data object to another, in the case here, “Joe” is substituted with “Joseph” as described in [0003]-[0004] in the specification of the Instant Application); adding, in response to the fetching and based on the relational information, data from the at least one other data object to the first data object ([0231] wherein “Joe” is added as a “Previous Version Relation”); the first data object including the added data from the at least one other data object ([0230]-[0231] wherein “Joe” is added to the “Joseph” Person Entity using the “Previous Version Relation”). 
Both Sherwood and Henderson describe binding two objects together after a change. While Sherwood does not explicitly include adding data from one data object to another, Sherwood binds two data objects using an association. One could use the additional data object information stored in the data object in Henderson with the searching for data objects by association in Sherwood to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of searching and binding data objects in Sherwood with the adding data object data from one data object to another in Henderson in order to more easily retrieve past data from data objects that have changed. 

As per claim 2, note the rejection of claim 1 where Sherwood and Henderson are combined. The combination teaches the system of claim 1.  Sherwood further discloses the operations further comprising: obtaining, by the search engine, an indication that a first value of a first data object has changed to a second value ([Col 7, lines 11-46] wherein the obtained indication is that the record is not found in the current database, but found in the historical database); identifying, based on the metadata, at least one data object referring to the first data object ([Col 7, lines 34-46] wherein based on the metadata, a relation is found the entry in the historical database); and24Docket No.: 54874-548FO1US/191025US01Customer No.: 64280 updating, in response to the identifying, the at least one data object with the second value ([Col 9, lines 1-9] wherein Bonnie Jones is updated with a second value, her replacement Jane Substitute). 

As per claim 3, note the rejection of claim 1 where Sherwood and Henderson are combined. The combination teaches the system of claim 2.  Sherwood further discloses wherein the identifying comprises inverting the at least one data object ([Col 7, lines 34-46] wherein the up-to-date information is inverted with the historical information when it is determined a match in the historical database in the results).  

As per claim 4, note the rejection of claim 1 where Sherwood and Henderson are combined. The combination teaches the system of claim 1.  Sherwood further discloses wherein adding metadata to the data object is performed by a metadata server ([Col 6, lines 7-13] wherein the old data is stored in the historical database (the storing being the adding), which is performed by the historical database i.e. the metadata server).  

As per claim 5, note the rejection of claim 1 where Sherwood and Henderson are combined. The combination teaches the system of claim 1.  Sherwood further discloses wherein generating the search result comprises presenting the search result on a user interface ([Col 7, lines 34-60] wherein the user is provided the results through an interface).  

As per claim 9, note the rejection of claim 1 where Sherwood and Henderson are combined. The combination teaches the system of claim 1.  Sherwood further discloses wherein storing the metadata comprises storing the metadata in a secondary persistence of the database ([Col 6, lines 7-29] wherein the metadata is stored in the historical database that stores that data persistently).  

As per claim 11, claim 11 is the method performed by the system of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is the method performed by the system of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the method performed by the system of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the method performed by the system of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the method performed by the system of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the method performed by the system of claim 9 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that performs the operations of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the product that performs the operations of claim 2 and is rejected for the same rationale and reasoning. 


Claims 6, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood in view of Henderson in further view of ROSENBERG et al. (“Rosenberg”), United States Patent Application Publication No. 2014/0164412. 

As per claim 6, note the rejection of claim 1 where Sherwood and Henderson are combined. The combination teaches the system of claim 1, but does not disclose wherein the database comprises a relational database, and wherein the search engine queries the database by at least sending, to the database, one or more structured query language (SQL) statements. However, Rosenberg teaches wherein the database comprises a relational database, and wherein the search engine queries the database by at least sending, to the database, one or more structured query language (SQL) statements ([0053] wherein a SQL database is described that is a relational database that uses SQL queries.)
Sherwood describes a database but does not expressly describe the type. One could use the SQL database from Rosenberg instead of the database in Sherwood to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, the database in Sherwood can be substituted with the SQL database in Rosenberg and the results would be predictable since changing the storage device would not change how the system operates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing and searching database data as well as metadata in Sherwood with the database being a SQL database in Rosenberg in order to user a preferable data structure. 


As per claim 10, note the rejection of claim 1 where Sherwood and Henderson are combined. The combination teaches the system of claim 1, but does not disclose wherein the metadata comprises a tree data structure having nodes, the nodes comprising data fields.  However, Rosenberg teaches wherein the metadata comprises a tree data structure having nodes, the nodes comprising data fields ([Fig. 1] and [0041]-[0044] wherein a tree structure is described and shown where nodes are described with a parent-child relationship, where fields are described for storing data). 
Sherwood describes a data structure, but does not expressly describe the type. One could use the tree data structure from Rosenberg instead of the database in Sherwood to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, the data structure in Sherwood can be substituted with the tree data structure in Rosenberg and the results would be predictable since changing the storage structure would not change how the system operates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing and searching database data as well as metadata in Sherwood with the data being a tree data structure in Rosenberg in order to use a data structure that uses less space.  

As per claim 16, note the rejection of claim 11 where Sherwood and Henderson are combined. The combination teaches the system of claim 1, but does not disclose wherein the database comprises a relational database and/or a graph database, and wherein the search engine queries the database by at least sending, to the database, one or more structured query language (SQL) statements and/or graph query language statements.  However, Rosenberg teaches wherein the database comprises a relational database and/or a graph database, and wherein the search engine queries the database by at least sending, to the database, one or more structured query language (SQL) statements and/or graph query language statements ([0053] wherein a SQL database is described that is a relational database that uses SQL queries.)
Sherwood describes a database but does not expressly describe the type. One could use the SQL database from Rosenberg instead of the database in Sherwood to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, the database in Sherwood can be substituted with the SQL database in Rosenberg and the results would be predictable since changing the storage device would not change how the system operates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing and searching database data as well as metadata in Sherwood with the database being a SQL database in Rosenberg in order to user a preferable data structure. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sherwood in view of Henderson in further view of RAMSEY et al. (“Ramsey”), United States Patent Application Publication No. 2013/0346400.

As per claim 8, note the rejection of claim 1 where Sherwood and Henderson are combined. The combination teaches the system of claim 1,  but does not disclose wherein the search phrase is processed by at least eliminating variations of one or more words in the search phrase.  However, Ramsey teaches wherein the search phrase is processed by at least eliminating variations of one or more words in the search phrase ([0023] wherein variations of a search term are eliminated by adding additional terms to describe context and eliminating variations that are unlikely due to the context). 
Both Sherwood and Ramsey accept queries. One could include the elimination of variations in queries from Ramsey with the queries in Sherwood to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of searching a database in Sherwood with the elimination of variations in the query in Ramsey in order to better find results that match the intent of the user. 

Response to Arguments





Applicant’s arguments with respect to claims 1-6, 8-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168